HON. REGINALD J. SOOTHERAN Village Attorney, Alfred
This responds to your letter of January 5, 1977, wherein you ask my opinion as to whether the Village of Alfred can contract with a local veterinarian, from whom it intends to rent a facility for a pound, to be responsible for feeding dogs caught by the warden, keeping their kennels cleaned and checking dogs for disease.
Your letter already notes the informal opinion of the Attorney General (1974 Atty. Gen. [Inf.] Nov. 13 — Village of Sea Cliff) allowing that village to rent facilities from a veterinarian, as long as the dog warden supervises the care of impounded dogs and carries out all his duties pertinent thereto. I enclose a copy of that opinion for your reference.
The enactment of Article 7 of the Agriculture and Markets Law (sections 106-127 entitled "Licensing of Dogs and Protection of Domestic Animals Therefrom") by its terms clearly shows that the State has preempted the field in respect to the licensing of dogs and protection of domestic animals, but I find no provisions in any sections of Article 7 of the Agriculture and Markets Law that restricts or conflicts with the authority of a village to contract with the local veterinarian to provide the above-mentioned services. I note, however, that under sections 114(3) and 114-a(2) of Article 7 of the Agriculture and Markets Law that [e]very dog seized shall be properly fed and cared for at the expense of the municipality until disposition thereof be made as herein provided."
Section 1-102 of the Village Law, enumerates the general powers of a village, and subdivision 6 therein states that a village shall have the power:
  "6. To have and exercise all the rights, privileges and jurisdiction essential to a proper exercise of its corporate function, including all that may be necessarily incident to, or may be fairly implied from the powers specifically conferred upon such corporation."
Since under sections 114(3) and 114-a(2) of the Agriculture and Markets Law a municipality has the responsibility that every dog seized shall be properly fed and cared for, and section 1-102(6) of the Village Law enables a village to exercise all powers essential to a proper exercise of its corporate function, we conclude that the Village of Alfred may properly contract with the local veterinarian for these services providing they do not interfere or conflict with the dog warden's duties.